DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.

Affidavits Considered
 	The affidavits under 37 CFR 1.131 filed September 30, 2022 are sufficient to overcome the rejection of claims 1-7, 12, and 16 based upon Zvi Or-Bach et al. (U.S. Patent Publication No. 2019/0148286 A1), also known as Application No. 16/224,674.




Response to Arguments Regarding the Effective Filing Date of the Instant Application
 	The Examiner maintains that the effective filing date of the instant application is February 21, 2020 because the claim limitations reciting first, second, and third single crystal silicon layers spoil priority to the 16/224,674 parent application, hereafter “the ‘674 parent application”.
  
	As a matter of review, the Examiner notes that while the first, second, and third single crystal layer limitations were added into the originally filed claims of the instant application, they were not present in the originally filed claims of the ‘674 parent application.  The originally filed claims 1-20 of the ‘674 parent application were entirely cancelled, and new claims 21-40 encompassing first, second, and third single crystal layer limitations were added by a preliminary amendment dated February 11, 2019.   The Examiner later made a new matter rejection to these first, second, and third single crystal layer limitations in a Final Office Action dated August 21, 2019 in the ‘674 parent application.


 	As to Applicant’s arguments that the specifications of the instant application and the ‘674 parent application are “essentially identical” and therefore the ‘674 parent application provides support for the first, second, and third single crystal layers, the Examiner strongly disagrees.  See Remarks filed September 30, 2022 at pg. 8.  


  	Plainly, the ‘674 parent application does not explicitly, implicitly, or inherently teach the first, second, and third single crystal layer limitations.  This is why the Examiner made a new matter rejection regarding these limitations in the ‘674 parent application.  The Examiner requested in the Final Office Action dated April 21, 2021 of the instant application that Applicant provide a citation to the ‘674 parent application demonstrating explicit support for the first, second, and third single crystal silicon layer limitations.  Again, the Examiner requests that Applicant quote verbatim the exact support from the specification.  Applicant’s continued inability to provide such a citation suggests that no such support exists. 
  
 	As to Applicant’s arguments that FIG. 1, FIG. 35B, and paragraphs [0272-0273] (the Examiner assumes Applicant intended originally filed paragraphs [000272-000273]) of the ‘674 parent application provide support for the first single crystal silicon layer, the Examiner disagrees.  Id. at 9.  The cited drawings and paragraphs do not teach a first single crystal silicon layer nor teach parallel processing of steps (b) and (c) as Applicant alleges.  The Examiner requests Applicant quote verbatim the exact support from the specification.  As to Applicant’s arguments that FIGS. 44A, 44B, and paragraph [00383] (the Examiner assumes Applicant intended originally filed paragraph [000383]) of the ‘674 parent application provide support for the second single crystal silicon layer, the Examiner disagrees.  Id.  The cited drawings and paragraphs do not teach a second single crystal silicon layer.  The Examiner requests Applicant quote verbatim the exact support from the specification.  As to Applicant’s arguments that FIG. 44C and paragraph [00384] (the Examiner assumes Applicant intended originally filed paragraph [000384]) of the ‘674 parent application provide support for the third single crystal silicon layer, the Examiner disagrees.  Id. at 9-10.  The cited drawings and paragraphs do not teach a third single crystal silicon layer.  The Examiner requests Applicant quote verbatim the exact support from the specification.

 	As to Applicant’s argument that a person having ordinary skill in the art “understands that epitaxially grown silicon is inherently mono-crystalline silicon, because the silicon layer is deposited one-atom-at-a-time atomistically (ALD)” (emphasis in the original), the Examiner disagrees.  Id. at 10.  This argument is irrelevant and mere speculation.  First, the ‘674 parent application does not teach that silicon layer 4406 is grown by atomic layer deposition (ALD).  Second, such speculation is not inherent, i.e. not necessarily true, because Kim et al. (U.S. Patent No. 7,622,383 B2), hereafter “Kim”, teaches that ALD can form polycrystalline silicon.  See Kim, col. 5 ll. 35-45.  


 	As to Applicant’s argument that FIG. 1B of the ‘674 parent application provides support for the first, second, and third single crystal silicon layer limitations, the Examiner disagrees.  See Remarks filed September 30, 2022 at pg. 12.  While FIG. 1B, an incorporation by reference of FIG. 41B of Application No. 14/642,724, supports first, second, and third single crystal silicon layers as they pertain to being formed over silicon dioxide layers in that invention, FIG. 1B does not teach first, second, and third single crystal silicon layers as they pertain to the instant invention.  FIG. 1B does not teach or support the first level comprising a first single crystal silicon layer and a plurality of first transistors nor performing an epitaxial growth of a SiGe layer on top of a second single crystal silicon layer nor performing an epitaxial growth of a third single crystal silicon layer on top of a SiGe layer as required by claim 1.  Similar arguments apply for claims 12 and 16 but are not repeated here for the sake of brevity.


 	As to Applicant’s argument that amended claim 1 has support for “forming a plurality of second transistors within said third single crystal silicon layer; and forming a plurality of metal layers interconnecting said plurality of second transistors”, the Examiner disagrees.  Id. at 13.  Cited paragraph [0399] (the Examiner assumes Applicant intended originally filed paragraph [000399]) of the ‘674 parent application simply does not teach forming a plurality of second transistors within said third single crystal silicon layer.  The cited paragraph instead discusses adding additional transistor layers to the structure of FIG. 44I but does not specify where they are added.

 	Therefore, the effective filing date of the instant application is maintained as February 21, 2020.

 	The Applicant’s remarks with respect to claims #1-7, 12, 16, 21-31 in the reply filed on September 30, 2022 have been carefully considered, but are moot in view of the new grounds of rejection.


Claim Objections
 	Claims 1-7, 12, 16, 21-31 are objected to.
 
 	As to claims 1, 12, and 16, the Examiner requests consistency in the hyphenation for “oxide to oxide” and “metal to metal”.  


Specification Objection
 	The specification is objected to because it lacks antecedent basis for the first, second, and third single crystal silicon layers as recited in the claims.


Claim Rejections – 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7, 12, 16, 21-31 are rejected under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	
 	As to claims 1, 12, and 16 the limitation “wherein performing said hybrid bonding comprises making a plurality of simultaneous oxide-to-oxide bonds and metal-to-metal bonds” (emphasis added) comprises new matter.  Applicant’s disclosure does not support the hybrid bonding being performed simultaneously.
	

Claims 1-7, 12, 16, 21-31 are rejected under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	
	The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.  See MPEP 2164.01.  Determination of undue experimentation requires evaluation of the Wands factors, listed below:
The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

 	As to claim 1, the limitations “providing a first substrate comprising a first level comprising a first single crystal silicon layer and a plurality of first transistors; providing a second substrate comprising a second level comprising a second single crystal silicon layer; performing an epitaxial growth of a SiGe layer on top of said second single crystal silicon layer; performing an epitaxial growth of a third single crystal silicon layer on top of said SiGe layer; forming a plurality of second transistors within said third single crystal silicon layer” lack enablement.

 	As to the claim 1 Wands factors, the breadth of the claims is broad because it encompasses forming multiple levels of the 3D multilayer semiconductor memory device and also includes a subsequent hybrid bonding step.  The nature of the invention is drawn to a method of forming a 3D multilevel semiconductor memory device having three distinct levels wherein each level has a single crystal silicon layer therein.  The state of the prior art, e.g. Xiao (U.S. Patent No. 11,011,539 B2), hereafter “Xiao”, teaches a similar 3D multilevel semiconductor memory device having three distinct single crystal silicon layers and a corresponding method of making (including simultaneous hybrid bonding).  See Xiao, FIG. 1A, FIGS. 5A-5J.  The level of one of ordinary skill in the 3D multilevel semiconductor memory device arts is high.  The level of predictability in the art is low as Xiao does not teach or suggest performing an epitaxial growth of SiGe on top of said second single crystal silicon layer nor performing an epitaxial growth of a third single crystal silicon layer on top of said SiGe layer nor forming a plurality of second transistors within said third single crystal silicon layer, and no other prior art was found.  The amount of direction provided by the inventors is minimal because the inventors do not disclose the claim limitations at issue.  The existence of working samples is none as inventors have not disclosed any such working sample.  The quantity of experimentation needed is high because the closest corresponding drawing FIG. 1B of Applicant’s specification merely discloses single crystal silicon layers alternating with silicon dioxide layers, and does not teach or suggest the claim limitations at issue.  At least factors (a), (c), (e), (f), (g), and (h) support a conclusion of undue experimentation and claim 1 is not properly enabled.

 	As to claims 12 and 16, the limitations “wherein said first level comprises a first single crystal silicon layer and a plurality of first transistors, wherein said plurality of said first transistors are formed into said first single crystal silicon layer; wherein said second level comprises a second single crystal silicon layer and a plurality of second transistors, and wherein said plurality of said second transistors are formed into said second single crystal silicon layer” lack enablement.


 	As to the claims 12 and 16 Wands factors, the breadth of the claims is broad because it encompasses forming multiple levels of the 3D multilayer semiconductor memory device and also includes a subsequent hybrid bonding step.  The nature of the invention is drawn to a method of forming a 3D multilevel semiconductor memory device having three distinct levels wherein each level has a single crystal silicon layer therein.  The state of the prior art, e.g. Xiao, teaches a similar 3D multilevel semiconductor memory device having three distinct single crystal silicon layers and a corresponding method of making (including simultaneous hybrid bonding).  Id.  The level of one of ordinary skill in the 3D multilevel semiconductor memory device arts is high.  The level of predictability in the art is low as Xiao does not teach or suggest a second level comprising a second single crystal silicon layer and a plurality of second transistors nor the plurality of second transistors formed into the second single crystal silicon layer, and no other prior art was found.  The amount of direction provided by the inventors is minimal because the inventors do not disclose the claim limitations at issue.  The existence of working samples is none as inventors have not disclosed any such working sample.  The quantity of experimentation needed is high because the closest prior art, FIG. 1B of Applicant’s specification, merely discloses single crystal silicon layers alternating with silicon dioxide layers, and there is no teaching or suggestion of the claim limitations at issue.  At least factors (a), (c), (e), (f), (g), and (h) support a conclusion of undue experimentation and claim 12 is not properly enabled.


No Prior Art Applied
 	No prior art has been applied to claims 1-7, 12, 16, 21-31.

	
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829